Citation Nr: 1125955	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran claimed entitlement to service connection for chloracne, to include as due to herbicide exposure, in July 2007.  The claim was denied in January 2008, the Veteran filed a Notice of Disagreement in February 2008, and a Statement of the Case was issued in May 2008.  However, the Veteran did not file a VA Form 9, or any other document with which he could have perfected his appeal.  The next document in the claims file is his May 2009 claim for service connection for the above-captioned issue, and it does not make any reference to a skin condition.  As the Veteran did not perfect his appeal of the claim for service connection for chloracne with the submission of a substantive appeal, that matter is not in appellate status.  See 38 C.F.R. § 20.202 (2010).  The RO has not taken any action to indicate to the Veteran that this issue remains on appeal; thus, the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the holding by the United States Court of Appeals for Veterans Claims in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not wrongly misled by the RO into believing that he had perfected an appeal of this additional issue in question.  On that basis, the Board finds that the Veteran's arguments with respect to his skin condition in his November 2009 letter, including his reference to treatments received from Dr. Burnett, are an informal claim to reopen the issue of entitlement to service connection for chloracne.  That issue is referred to the RO for the appropriate development and adjudication.  In his November 2009 letter, the Veteran also raised the issues of entitlement to service connection for high cholesterol and for a stroke.  These issues are also referred to the RO for the appropriate development and adjudication.


FINDING OF FACT

The evidence of record does not reflect a current diagnosis of diabetes mellitus, type 2.

CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A May 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in October 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner interviewed the Veteran as to his medical history, performed a physical examination, and reviewed the results of the Veteran's April 2009 plasma test performed at a VA medical center.

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records reflect that he served in Vietnam for the purposes of the controlling regulations from August 1969 to July 1970; therefore, he is considered to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations also provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain conditions, to include diabetes mellitus, type 2.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show no evidence of abnormal blood sugar levels, or a diagnosis of diabetes mellitus, type 2, during service.  At his induction examination in February 1969 the examiner noted the Veteran's urine was negative for the presence of sugar, and the Veteran reported that he had no history of sugar in his urine.  The Veteran's urine was also negative for sugar at his February 1971 separation examination, and again he reported no history of sugar in his urine.

There is also no evidence of record of a diagnosis of diabetes mellitus, type 2, subsequent to service.  The Veteran requested a private physician test his blood sugar levels in December 1998, reporting a long family history of diabetes.  The Veteran's blood sugar level was 101 mg/dL.  There was no indication by the physician that this result was abnormal.  May 2003 and May 2004 treatment records from the same private physician state the results of the Veteran's laboratory tests at those times were good.  At his October 2009 VA examination, the Veteran stated he had never been diagnosed with diabetes, he had never had episodes of ketoacidosis or hypoglycemic reaction, and he had never been to a hospital for hyperglycemia.  The examiner noted the results from an April 2009 plasma test performed at a VA medical center, in which the Veteran's blood sugar level was 105 mg/dL.  The reference range for blood sugar levels reported with those test results was 70 to 110 mg/dL.  The VA examiner concluded there was no evidence of hyperglycemia.

Further, the October 2009 VA examiner stated the Veteran was unclear why he was there for his examination, and that the Veteran had hyperglycemia confused with hyperlipidemia.  The Veteran's treatment records indicate he has been diagnosed with, and treated for, hyperlipidemia since November 2003.  Therefore, it appears the Veteran may have confused his diagnosed hyperlipidemia with hyperglycemia, as there is no evidence of record of a current diagnosis of diabetes mellitus, type 2, or at any time during the appeal period.

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, as diabetes mellitus, type 2, is not currently diagnosed, and there is no evidence of a diagnosis of diabetes mellitus, type 2, any time subsequent to the Veteran's active duty, service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.

Because the evidence of record does not reflect a current diagnosis of diabetes mellitus, type 2, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


